Exhibit 10.8.2

FIRST AMENDMENT

TO

REVOLVING CREDIT AGREEMENT

This FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”) is entered
into as of May 4, 2005, among MMA CONSTRUCTION FINANCE, LLC, a Maryland limited
liability company and formerly known as MuniMae Midland Construction Finance,
LLC (“Borrower), each lender from time to time a party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent (“Administrative Agent”).

A. Borrower, Administrative Agent and Lenders have entered into that certain
Revolving Credit Agreement dated as of November 12, 2003 (the “Credit Agreement)
pursuant to which Lenders have provided Borrower with a $72 million revolving
credit facility;

B. Borrower has requested (a) that the maturity of the Credit Agreement be
extended by one year until May 12, 2006 (the “Maturity Extension”), (b) that the
extension option be modified to cover a period of twelve months (the “Extension
Option Modification”), (c) that the period for delivery of quarterly statements
be extended to sixty (60) days (the “Reporting Requirement Modification”), and
(d) that certain clarifying changes be made to the notice provisions set forth
in Section 8.5 of the Credit Agreement (the “Notice Provision Modification”);
and Administrative Agent and Lenders have agreed to the Maturity Extension, the
Extension Option Modification, the Reporting Requirement Modification, and the
Notice Provision Modification;

C. Borrower, Administrative Agent and Lenders have agreed, upon the following
terms and conditions, to amend the Credit Agreement to reflect the Maturity
Extension, the Extension Option Modification, the Reporting Requirement
Modification, and the Notice Provision Modification.

NOW, THEREFORE, in consideration of the mutual promises herein contained, and
for other valuable consideration, the parties hereto agree as follows:

1. Defined Terms.

Unless otherwise specified, the defined terms will have their meanings as
provided in the Credit Agreement.

2. Amendment to Credit Agreement and Loan Documents.

a. The definition of Acknowledgment and Consent contained in Section 1.1 of the
Credit Agreement is hereby amended in its entirety to read as follows:

‘“Acknowledgement and Consent” means the Acknowledgment and Consent to the
Assignment of Forward Commitment Agreement of even date herewith made by MAHGT
in favor of Administrative Agent for the benefit of Lenders, as the same may be
amended, restated or supplemented from time to time, pursuant to which MAHGT has
made certain acknowledgments, consents and agreements with respect to the
assignment of the Forward Commitment Agreement, the MAHGT Security Agreement,
the MAHGT Account Assignment and the rights thereunder.

 

1



--------------------------------------------------------------------------------

b. The definition of Extension Fee contained in Section 1.1 of the Credit
Agreement is hereby amended in its entirety to read as follows:

‘“Extension Fee” means the extension fee set forth in that certain fee letter,
dated as of May 4, 2005 between Bank of America and Borrower.

c. The definition of Stated Maturity Date contained in Section 1.1 of the Credit
Agreement is hereby amended in its entirety to read as follows:

‘“Stated Maturity Date” means May 12, 2006 (the “Initial Stated Maturity Date”)
unless extended pursuant to Section 2.13 hereof, in which case the Stated
Maturity Date shall be such extended date.”

d. Section 2.13 of the Credit Agreement is hereby amended in its entirety to
read as follows:

“2.13 Extension of Stated Maturity Date. Borrower may extend the Stated Maturity
Date one time to May 11, 2007 upon: (a) the delivery of the Extension Notice to
Administrative Agent not more than ninety (90) days nor less than thirty
(30) days prior to the Initial Stated Maturity Date, and (b) the payment of the
Extension Fee.”

e. Section 8.1(a)(ii) of the Credit Agreement is hereby amended in its entirety
to read as follows:

“(ii) Quarterly Reports. As soon as available, but no later than sixty (60) days
after the end of each of the first three fiscal quarters of Borrower, commencing
with the quarter ending on March 31, 2005, an unaudited report setting forth as
of the end of such fiscal quarter, the Borrower’s balance sheet and income
statement, certified by a Responsible Officer of Borrower that such financial
statements are true and correct, were prepared in accordance with GAAP and
present fairly the financial condition and results of operations of Borrower.”

f. Section 8.1(b) of the Credit Agreement is hereby amended in its entirety to
read as follows:

“(b) Quarterly Compliance Certificate. No later than sixty (60) days after the
end of each of the first three fiscal quarters of Borrower, and no later than
one hundred twenty (120) days after the end of Borrower’s fiscal year, a
compliance certificate in the form of Exhibit I hereof (the “Compliance
Certificate”), certified by a Responsible Officer of Borrower to be true and
correct.

g. Section 8.5 of the Credit Agreement is hereby amended in its entirety to read
as follows:

“8.5 Other Notices. Borrower will, promptly upon receipt of knowledge thereof,
notify Administrative Agent of any of the following events to the extend that
they could have a Material Adverse Effect: (a) any change in the financial
condition or business of Borrower; (b) any default under any material agreement,
contract, or other instrument to which Borrower is a party or by which any of
its properties are bound, or any acceleration of the maturity of any material
indebtedness owing by Borrower; (c) any uninsured claim against or affecting
Borrower; (d) the commencement of, and any material determination in, any
litigation with any third party or any proceeding before any Governmental
Authority affecting Borrower; (e) any Environmental Complaint or any claim,
demand, action, event, condition, report or investigation indicating any
potential or actual liability arising in connection with:

(i) the non-compliance with or violation of the requirements of any
Environmental Law or any permit issued under any Environmental Law which
individually or in the aggregate might have a Material Adverse Effect; or
(ii) the Release or threatened Release of any Hazardous Material into the
environment which individually or in the aggregate might have a Material Adverse
Effect; (f) the existence of any Environmental Lien on any properties or assets
of Borrower; (g) any material remedial action taken by Borrower in response to
any order, consent decree or judgment of any Governmental Authority or any
Environmental Liability; or (h) the listing of any of Borrower’s properties or
assets on CERCLIS to the extent that Borrower obtains knowledge of such
listing.”

 

2



--------------------------------------------------------------------------------

h. All references in the Credit Agreement and the other Loan Documents to either
“MuniMae Midland Construction Finance, LLC” or “MMCF” are hereby deemed to be
references to “MMA Construction Finance, LLC.”

3. Effectiveness. The effectiveness of this Amendment is subject to receipt by
Administrative Agent of the following:

a. Amendment. This Amendment, duly executed and delivered by Borrower,
Administrative Agent and Lenders.

b. Amendment to Forward Commitment Agreement. The First Amendment to the Forward
Commitment Agreement, duly executed and delivered by Borrower and Midland
Affordable Housing Group Trust (“MAHGT”).

c. Opinion of Counsel. A favorable opinion of Honigman Miller Schwartz and Cohn,
LLP, counsel to Borrower and MAHGT, covering such matters relating to the
transactions contemplated hereby as reasonably requested by Administrative
Agent, and substantially in a form acceptable to Administrative Agent.

d. Confirmation of Appointment of Process Agent. Confirmation from the Process
Agent that it continues to be appointed as process agent pursuant to
Section 6.1(r) of the Credit Agreement.

e. Fees, Costs and Expenses. Payment of all fees and other amounts due and
payable on or prior to the date hereof, including the Extension Fee, and, to the
extend invoiced, reimbursement or payment of all reasonable expenses required to
be reimbursed or paid by Borrower under the Loan Documents, including the
reasonable fees and disbursements invoiced through the date hereof of
Administrative Agent’s special counsel, Haynes and Boone, LLP.

f. Other Information. Such other information and documents, including amendments
to Loan Documents, as may reasonably be required by Administrative Agent and its
counsel.

4. Representations and Warranties. Borrower hereby represents and warrants to
Administrative Agent and Lenders as follows:

a. Due Authorization. Borrower is duly authorized to execute, deliver and
perform this Amendment, and the Credit Agreement, as amended by this Amendment,
is the legal and binding obligation of Borrower enforceable against in
accordance with its terms.

b. Credit Agreement. All of the representations and warranties contained in
Section 7 of the Credit Agreement made by Borrower are true and correct in all
material respects as of the date hereof.

 

3



--------------------------------------------------------------------------------

c. No Event of Default. No event has occurred and is continuing or would result
from entering into this Amendment, which constitutes or would constitute an
Event of Default or a Potential Default.

d. No Amendments. There have been no amendments to the Organizational Documents
of Borrower since the latest delivery thereof by Borrower to Administrative
Agent.

5. Miscellaneous.

a. No Other Amendments. Except as expressly amended herein, the terms of the
Credit Agreement shall remain in full force and effect.

b. Limitation on Agreements. The amendment set forth herein is limited precisely
as written and shall not be deemed (a) to be a consent under or waiver of any
other term or condition in the Credit Agreement or any of the Loan Documents, or
(b) to prejudice any right or rights which Administrative Agent and Lenders now
have or may have in the future under, or in connection with the Credit
Agreement, as amended hereby, the Loan Documents or any of the other documents
referred to herein or therein. From and after the effectiveness of this
Amendment, all references in the Credit Agreement to the Credit Agreement shall
be deemed to be references to the Credit Agreement after giving effect to this
Amendment.

c. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one contract. Delivery of an executed counterpart of a
signature page to this Amendment by telecopier shall be effective as delivery of
a manually executed counterpart of this Amendment.

d. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE
OF LAW PRINCIPLES THAT MIGHT OTHERWISE APPLY.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGES FOLLOW.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

BORROWER: MMA CONSTRUCTION FINANCE, LLC,

By: MuniMae Investment Services Corporation

  By:  

/s/ William S. Harrison

    Name: William S. Harrison     Title:    EVP & CFO

 

First Amendment to Revolving Midland Subscription Credit Agreement Signature
Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent and a Lender

By:   /s/ Jeff Journey  

Name: Jeff Journey

 

Title: SVP

 

First Amendment to Revolving Midland Subscription Credit Agreement Signature
Page



--------------------------------------------------------------------------------

LENDER:

FIRST COMMERCIAL BANK,

LOS ANGELES BRANCH,

as a Lender

By:   /s/ Chih-Tiao Shih  

Name: Chih-Tiao Shih

 

Title: SAVP & Deputy General Manager

 

Exhibit I – Compliance Certificate